Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see amendment,  filed on May 17, 2022, with respect to the rejection of claims 1-8 and 10-21 under 35 U.S.C. 101 as the claimed invention being directed to abstract idea and the rejection of claims 1-8 and 10-21 as being unpatentable over Fukui et al. (U.S. Patent No. 5,918,222, hereon Fukui) in view of Pinckney et al. (U.S. PAP 2011/0307478, hereon Pinckney) have been fully considered and are accepted. The rejection of the respective claims has been withdrawn in view of the amendment and the argument presented by the Applicants. Claims 1-8 and 10-21 are pending in the Application.
IDS
The information disclosure statement (IDS) submitted on March 2, 2022 is being considered by the Examiner.  
Allowance
Claims 1-8 and 10-21 are allowed. The following is an examiner’s statement of reasons for allowance: 
In reference to claim 1:  the instant claim is allowed because the closet prior art, Fukui  in view of Pinckney fails to anticipate or render obvious “a method,” including the steps (or comprising) “..., analyzing, by  the social data analysis module of the eligibility determination computing platform and using one or more machine learning datasets generated using a machine learning engine, the social data to evaluate social habits of the user; determining a quantity of the social data falling into each of a plurality of categories of social behavior; calculating, via a social profile generation module of the eligibility determination computing platform  and based on the analysis of the social data via the one or more machine learning datasets and the quantity of social data falling into each of the plurality of categories of social behavior, one or more social scores; determining,  based on the one or more social scores, whether the user is eligible for the identified one or more products; and sending, via the communication interface and to the user computing device,” in combination with the rest of the claim limitations as claimed and defined by the applicant
In reference to claim 10: the instant claim is directed to the computing device and includes similar allowable subject matter. The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857